  4:21-cv-03060-RGK-PRSE Doc # 9 Filed: 06/08/21 Page 1 of 1 - Page ID # 34




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

DEVONTE MD KING,                                       4:21CV3060

                  Plaintiff,
                                                      JUDGMENT
      vs.

TOBY SMITH, Police,
and SARAH JONES, Police,

                  Defendants.


     Pursuant to the court’s Memorandum and Order filed this date,

      JUDGMENT IS ENTERED providing that this case is dismissed without
prejudice.

     Dated this 8th day of June, 2021.

                                          BY THE COURT:


                                          Richard G. Kopf
                                          Senior United States District Judge
